              Case 2:19-mj-00594 Document 3 Filed 11/08/19 Page 1 of 1 PageID# 5


AO 91 (Rev. 01/09) Criminal Complaint



                                  UNITED STATES DISTRICT COURT
                                                                                                            NOV - 8 2019
                                                       for the
                                             Eastern District of Virginia


          United States of America


                             V.                               Case No. 2:19-mj-_4          asm

         JAVAID PERWAIZ

                         Defendants
                                              CRIMINAL COMPLAINT


I, the complainant in this case, state that the following is true to the best of my knowledge and belief, that from
on or about the date(s) of between 2010 and October 2019. in the Eastern District of Virginia and elsewhere,
the defendant violated:


            Code Section                              Offense Description
Count One; 18 U.S.C. § 1347                        Health Care Fraud

Count Two:18 U.S.C. §1035                          False Statements relating to Healthcare Matters


        This criminal complaint is based on these facts:
        ^ Continued on the attached sheet. (Please see attached Affidavit)

        READ AND REVIEWED:



        Eliaabeth M.^si
        Assistant United States Attorney
                                                                                                       j,

                                                                                     Complaimnt s signature
                                                                  Desiree Maxwell, Special Agent, FBI

                                                                 Printed name and title
Sworn to before me and signed in my presence.

Date:                                   t7
                                                                                          Judee's sisnature
                                                                              ROBERTJ.XFU^
City and state:                                                               XINTTF.n RTATF-Q MAni.STPATP TTTnr.P.
                                                                                      Printed name and title
